Citation Nr: 0935941	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.  

2.  Entitlement to an effective date earlier than May 31, 
2005, for the grant of service connection for bilateral 
plantar fasciitis.

3.  Whether recoupment of special separation benefits in the 
amount of $18,171.31 is proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated November 2005 and 
December 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In June 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, she failed to appear.


FINDINGS OF FACT

1.  Prior to October 11, 2005, the Veteran's bilateral 
plantar fasciitis was no more than moderate. 

2.  From October 11, 2005, forward, the Veteran's bilateral 
plantar fasciitis was manifested by severe symptoms. 

3.  The Veteran's initial claim for service connection for 
bilateral plantar fasciitis was filed at the RO on May 31, 
2005, more than one year after her separation from active 
service.  Service connection for bilateral plantar fasciitis 
subsequently was granted, effective May 31, 2005.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral plantar 
fasciitis dated prior to May 31, 2005.

5.  The Veteran received special separation benefits in the 
amount of $18,171.31 upon her separation from service in May 
1994; entitlement to disability compensation was established 
after September 15, 1981.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2005, the criteria for a disability 
rating in excess of 10 percent for bilateral plantar 
fasciitis are not met.  38  U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.71a, Diagnostic 
Codes 5299-5276 (2008). 

2.  From October 11, 2005, forward, the criteria for a 
disability rating of 30 percent for bilateral plantar 
fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.71a, Diagnostic Codes 5299-
5276 (2008). 

3.  The requirements for an effective date earlier than May 
31, 2005, for the award of service connection for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A.  §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2008).

4.  The recoupment of the Veteran's special separation 
benefits in the amount of $18,171.31, is proper.  10 U.S.C.A. 
§§ 1174, 1174a (West 2002); 38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a November 2005 rating decision, the Veteran was granted 
service connection for plantar fasciitis and was assigned a 
10 percent disability rating under Diagnostic Code 5299-5276.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being selected 
from that part of the schedule most closely identifying the 
part, and the last two digits being "99" for an unlisted 
condition.  38 C.F.R. § 4.27.  The Veteran's disability was 
rated by analogy under Diagnostic Code 5276 for pes planus.  
38 C.F.R. § 4.71a.  Under this code, a non-compensable (zero 
percent) rating is for application when there is mild 
disability relieved by built-up shoe or arch support.  A 10 
percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is for application when 
there is severe bilateral (or 20 percent for severe 
unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.

VA treatment records show that in February 2005, the Veteran 
was diagnosed as having right heel pain, likely plantar 
fasciitis.  At that time, she complained of right heel pain 
off and on for several years mainly with ambulation.  In 
August 2005, the Veteran was again treated for right foot 
heel pain.  X-rays showed a spur in the heel.  The Veteran 
complained that the pain was more first thing in the morning 
and occurred when rising from sitting or lying down and 
abated after walking.  Physical examination revealed a normal 
skin and neurological examinations of the feet.  
Musculoskeletal examination revealed normal range of motion 
with no pain and adequate strength.  There was pain noted at 
the attachment of the plantar fascia medially on the 
calcaneus.  The Veteran was diagnosed as having plantar 
fasciitis with heel spur and right calcaneus.  

In connection with her claim, the Veteran was afforded a VA 
examination in October 2005.  At that time, the Veteran 
stated that she had bilateral foot pain since 1986 during 
basic training.  She complained of having current symptoms of 
daily bilateral feet pain when first getting up and while 
standing, walking and weight bearing, usually rated as 9 out 
of 10.  The pain was located mostly in the heel and worse in 
the right foot.  She could walk only one block before having 
to take off her shoes and rest.  She reported having some 
inflammation in both heels, calluses on both fifth toes that 
were painful, and erythema on the fifth toe and at times on 
the heel.  The examiner noted the Veteran's report of 
moderate to severe impact on occupation and daily activities.  
Physical examination revealed both heels tender on the medial 
plantar aspect.  She was unable to walk on her heels or toes 
without difficulty and pain.  The Veteran also had 
hyperkeratosis and calluses with some erythema on the skin in 
the fifth toe area of both feet.  There was no deformity of 
the feet found and x-rays were normal except for a calcaneal 
spur.  The Veteran was diagnosed as having bilateral plantar 
fasciitis with bilateral heel pain and with right calcaneal 
spur, hyperkeratosis of both fifth toes, and left foot 
callus.

Based on the evidence the Board finds that prior to the 
October 11, 2005, VA examination the Veteran's service-
connected bilateral plantar fasciitis was manifested by no 
more than moderate symptoms warranting a 10 percent 
disability evaluation under Diagnostic Code 5276.  VA 
treatment records revealed only bilateral heel pain and a 
right foot heel spur.  There was no objective evidence of a 
severe bilateral foot impairment manifested by marked 
deformity, pain on manipulation and use accentuated, 
indications of swelling on use, or characteristic 
callosities.  Thus, a disability rating in excess of 10 
pursuant to the rating criteria available under Diagnostic 
Code 5276 is not warranted.

The Board also finds that for the period prior to October 11, 
2005, no other potentially applicable diagnostic code 
provisions afford the Veteran a higher disability rating for 
his bilateral foot disability.  There was no evidence of a 
moderately severe foot injury, malunion or nonunion of the 
tarsal or metatarsal bones, pes cavus, or a moderately severe 
impairment to muscle group X to warrant a higher disability 
rating under Diagnostic Codes 5284, 5283, 5278, or 5310, 
respectively during that period of time.  38 C.F.R. §§ 4.71a, 
4.73.

For the period from October 11, 2005, the Board finds that 
the Veteran's service-connected bilateral plantar fasciitis 
more nearly approximates the criteria for a 30 percent 
disability evaluation under Diagnostic Code 5276.  The 
October 2005 VA examination shows that the Veteran was unable 
to do heel or toe walking without difficulty and pain, had 
hyperkeratosis and calluses with some erythema on the skin in 
the fifth toe area of both feet, had a calcaneal spur in the 
right heel, and a left foot callus.  The Veteran described 
the severity of the pain as being 9 out of 10 and indicated 
that she had inflammation in both heels.  Resolving all doubt 
in the Veteran's favor, the medical evidence of record from 
October 11, 2005 presents a disability picture which is more 
appropriately characterized as severe.  

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 30 percent rating, the Board also 
points out that the criteria for a rating higher than 30 
percent are neither approximated nor met.  There was no 
showing of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances, or other manifestations of 
pronounced impairment. 

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation for 
his bilateral pes planus, status post right bunionectomy 
since October 11, 2005.  Bilateral claw foot (pes cavus) is 
not shown in the medical evidence and thus, Diagnostic Code 
5278 is not for application.  38 C.F.R. § 4.72.  Accordingly 
a 30 percent disability evaluation for bilateral plantar 
fasciitis is granted for the period from October 11, 2005.

Where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not 
based on limitation of motion, the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 do not apply. 

The Veteran's statements as to the frequency and severity of 
her symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

The October 2005 VA examination included the Veteran's report 
that her service-connected foot condition had a moderate to 
severe impact on her occupation and daily activities.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008);  38 C.F.R. § 3.321(b)(1).  
The Board finds however, that the rating criteria considered 
in this case reasonably describe the Veteran's disability 
level and symptomatology.  The Veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected bilateral 
plantar fasciitis adequate and referral is not required.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for 
bilateral plantar fasciitis prior to October 11, 2005.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In addition, based on the 
evidence of record from October 11, 2005 and the benefit-of-
the doubt doctrine, the Board finds that the Veteran's 
disability picture approximates the criteria required for a 
30 percent rating, and no higher, for bilateral plantar 
fasciitis.

II.  Earlier effective date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

The Veteran filed an Application for Compensation and Pension 
in June 1994 on which she specifically claimed disabilities 
of "2 hernias inguinal."  There was no reference to foot 
disabilities on that claim.  The Veteran's claim of service 
connection for bilateral plantar fasciitis was date-stamped 
as having been received at the RO on May 31, 2005, more than 
one year after her separation from active service in May 
1994.  Where a claim has been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  

The Veteran claims that the effective date should be earlier 
as she suffered from symptoms associated with her plantar 
fasciitis since separation.  While the disability in this 
case may have existed for several years, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
bilateral plantar fasciitis was filed prior to May 31, 2005, 
the Board finds no evidence of there being such a claim.  

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the Veteran's claim on May 31, 2005.  There is no 
legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for bilateral 
plantar fasciitis, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

III.  Recoupment of special separation benefits

The recoupment of the Veteran's special separation benefits 
from her VA disability compensation is statutorily mandated.  
Military members are authorized to receive a special 
separation benefits payment under the authority of 10 
U.S.C.A. § 1174a.  Such payments are governed by 10 U.S.C.A. 
§ 1174(h)(2).  See 10 U.S.C.A. § 1174(g).  Under 10 U.S.C.A. 
§ 1174(h)(2), a member who has received separation pay under 
this section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed forces 
shall not be deprived, by reason of his receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the 
laws administered by VA, but there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment pay 
received, less the amount of Federal income tax withheld from 
such pay.

The implementing regulation provides that where entitlement 
to disability compensation was established on or after 
September 15, 1981, a veteran who has received separation pay 
may receive disability compensation for disability incurred 
in or aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the separation pay.  
Where payment of separation pay or special separation 
benefits under section 1174a was made on or before September 
30, 1996, VA will recoup from disability compensation an 
amount equal to the total amount of separation pay or special 
separation benefits.  Where payment of separation pay or 
special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of Federal income tax withheld from such pay.  38 C.F.R. § 
3.700(a)(5)(i).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  VAOPGCPREC 14-92; see VAOPGCPREC 12-96 
(providing that VA is required to recoup from a veteran's VA 
disability compensation the amount of non-disability 
severance pay.)

The Veteran's DD Form 214 indicates that upon her discharge 
from service in May 1994, she received special separation 
benefits in the amount of $18,171.31.

In a June 1994 rating decision, the RO granted service 
connection for left and right hernias, and assigned each 
disability a noncompensable evaluation effective May 17, 
1994.  In a November 2005 rating decision, the RO granted 
service connection for bilateral plantar fasciitis, assigning 
a 10 percent disability rating effective May 31, 2004, and 
residuals of a right foot surgery, assigning a noncompensable 
rating effective May 31, 2005.  In the November 2005 
decision, the RO also denied entitlement to an higher rating 
for the left and right hernias.  In the December 2005 notice 
of decision letter, the RO informed the Veteran that while 
she had been granted service connection and compensable 
evaluations for various disabilities, her VA compensation 
benefits were being withheld because she had received 
separation pay upon her discharge from service.  She was 
advised that after the amount was paid back, she would start 
receiving her full VA compensation.  None of the disabilities 
for which service connection was established was based on in-
service incurrence of a combat-related injury.

Entitlement to disability compensation was established after 
September 15, 1981, and special separation benefits were paid 
to the Veteran under 10 U.S.C.A. § 1174a prior to September 
30, 1996.  As such, VA is required to recoup from the 
Veteran's compensation the total amount of her special 
separation benefits, which is $18,171.31.  The Board is 
sympathetic to the Veteran's argument; however, there is no 
provision in the statute or regulation that the amount 
withheld in the monthly allotment payments of VA disability 
compensation benefits may be prorated on account of financial 
hardship.  In addition, the Veteran is not a qualified 
retiree under the Concurrent Receipt of Disability Pay (CRDP) 
program and has not been determined to be eligible to Combat 
Related Special Compensation (CRSC). Several changes made to 
the CRDP and CRSC programs, including those as the result of 
the National Defense Authorization Act for Fiscal Year 2008, 
Pub. L. No. 110-181, § 641, 122 Stat 3 (2008), show that she 
is not otherwise eligible to these entitlements.  See 10 
U.S.C.A. §§ 1413a, 1414.

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the Veteran's special 
separation benefits in the amount of $18,171.31, received 
when she was discharged from service in 1994, by withholding 
in monthly allotment payments of VA disability compensation 
benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. 
§ 3.700(a)(5).

As VA does not have any discretion in the recoupment of the 
special separation benefits, the Veteran has not stated a 
claim upon which relief may be granted, and the claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


IV.  Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the Veteran regarding the issue of whether recoupment 
of special separation benefits is proper.  Those duties are 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the effective date and initial rating for the 
service-connected bilateral plantar fasciitis, the Board 
notes that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that her claim was 
awarded with an effective date of May 31, 2005, the date of 
her claim, and an initial 10 percent rating was assigned.  
She was provided notice how to appeal that decision, and she 
did so.  She was provided a statement of the case that 
advised her of the applicable law and criteria required for a 
higher rating and she demonstrated her actual knowledge of 
what was required to substantiate a higher rating in her 
argument included in her correspondence of record.  Although 
she was not provided pre-adjudicatory notice that she would 
be assigned an effective date in accordance with the facts 
found as required by Dingess, she was assigned the date of 
the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claims for an increased rating and an 
earlier effective date, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 


ORDER

For the period prior to October 11, 2005, an initial 
evaluation in excess of 10 percent for bilateral plantar 
fasciitis is denied.

For the period from October 11, 2005, forward, an evaluation 
of 30 percent for bilateral plantar fasciitis is allowed is 
granted subject to the regulations for payment of monetary 
benefits.

Entitlement to an effective date earlier than May 31, 2005, 
for the grant of service connection for bilateral plantar 
fasciitis is denied.

Recoupment of special separation benefits in the amount of 
$18,171.31, is proper, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


